Martin, J.
The defendants are appellants from a judgment, by which the plaintiffs have recovered a tract of land sold as their property, on proceedings before the parish judge, at the suit of two individuals, to whom had been adjudicated certain work required to be done on the levees, roads, bridges, and ditches of said land, and for taxes due thereon. The defendants claimed a title under the sheriff’s deed, and pleaded the prescription of ten and five years. The district judge was of opinion that ‘the character of those proceedings is such, that it would be futile to enter seriously into the discussion of their validity.’ Be that as it may, the sheriff in the sale under which the defendants claim, appears to have so utterly neglected to make the advertisements required by law, that the plaintiffs were not divested of their title. The prescription of ten .years cannot avail the defendants, as the sale was effected on the 22d July, 1829, and this suit was instituted on the 1st April, *3321839, so that upwards of three months were lacking to complete the ten years. It appears from a certificate of the Secretary of State, that the act of 1834 which established the prescription of five years, in favor of purchasers at sales under execution, was promulgated on the 28th day of April, 1834. The prescription according to this act, runs from the day of the sale, hut as in the present case, the sale took place before the passage of the act, the prescription is to be reckoned from the day of its promulgation ; so that on the day the suit was instituted there were twenty seven days lacking to complete the prescription of five years.
Judgment affirmed„